DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 04/19/2021.
Claims 1-20 are pending for consideration.
 
Claim Objections
Claim 15 is objected to because of the following informalities:
	Regarding claim 15, the claim recites a limitation “exchanging messages with each other to reach a consensus .”.  It should be “exchanging messages with each other to reach a consensus[[ .]]”.	Appropriate corrections are required.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites limitation “the networked computer” in line 5, 11 and 13.  The limitation lacks antecedent basis because “a network computer” or equivalent limitation was not yet recited.  It is not clear if “the networked computer” refers to “a blockchain-enabled network computer” or “different network computers” or something else.	For the purpose of prior art examination, the limitation “the network computer” is interpreted as “the blockchain-enabled network computer”.	The claim 1 further recites limitation “the network computers” in line 10 and 17.  The limitation lacks antecedent basis because “network computers” or equivalent limitation was not yet recited.  It is not clear if “the networked computers” refers to “a blockchain-enabled network computer” or “different network computers” or something else.	For the purpose of prior art examination, the limitation “the network computers” is interpreted as “the different network computers”.  	The dependent claims 2-14 are rejected for the same reasons as that of claim 1 because the dependent claims do not resolve the deficiencies of independent claim 1.	Regarding claims 5 and 17, the claims recite limitation “the same message”.  The limitation lacks antecedent basis because “same message” or equivalent limitation was not recited before.  For the purpose of prior examination, the limitation “the same message” is interpreted as “a same message”.	Claim 10 recites limitation “the blockchains”.  The limitation lacks antecedent basis because “blockchains” or equivalent limitation was not yet recited.	For the purpose of prior art examination, the limitation “the blockchains” is interpreted as “blockchains”.	Claim 10 recites limitation “the permissioned (sub)networks”.  The limitation lacks antecedent basis because “permissioned (sub)networks” or equivalent limitation was not yet recited.	For the purpose of prior art examination, the limitation “the permissioned (sub)networks” is interpreted as “permissioned subnetworks”.
	Claim 11, which depends on claim 10 recites limitation “subnetworks”.  It is unclear if “subnetworks” is the same as that of limitation “the permissioned (sub)networks” recited in claim 10 or it refers to something else.  For the purpose of prior art examination, the limitation “subnetworks” is interpreted the same as that of “the permissioned (sub)networks”.	Regarding claim 12, the claim recites limitation “the deployed smart contracts”.  The limitation lacks antecedent basis.  For the purpose of prior art examination, the limitation is interpreted as “deployed smart contracts”.	The dependent claims 13-14 are rejected for the same reasons as that of claim 12 because the dependent claims do not resolve the deficiencies of independent claim 12.	Regarding claims 15 and 20, the claims recite limitation “the networked computers” in lines 9-10, 13 and 19 in claim 15 and lines 8-9, 12 and 18 in claim 20.  It is unclear if the limitation refers to “different network computers” or it refers to something else.  For the purpose of prior art examination, the limitation “the networked computers” is interpreted the same as that of “the different network computers”.	The dependent claims 16-19 are rejected for the same reasons as that of claim 15 because the dependent claims do not resolve the deficiencies of independent claim 15.	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 12-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behl; Dushyant K. et al. (US 20210109776 A1, hereinafter Behl) in view of Trevethan; Thomas et al. (US 11509455 B2, hereinafter Trevethan) and further in view of Behl; Dushyant K. et al. (US 20220173885 A1, hereinafter Behl2).	Regarding claim 1, Behl teaches a blockchain-enabled networked computer for forming an accountable distributed computing system with different networked computers having access to a permissioned blockchain network ([0006] One example embodiment provides a system that includes one or more of a network interface configured to collect system calls captured from a plurality of peer nodes of a blockchain; ¶146 As shown in FIG. 9, computer system/server in cloud computing node is shown in the form of a general-purpose computing device; ¶34, this process forms the ledger by ordering the storage transactions, as is necessary, for consistency, a permissioned and/or a blockchain can be used; ¶40, Within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode running on an endorsing peer node and an operating system of the peer node [Examiner remark: these peer nodes having operating system corresponds to the different networked computers]; fig. 1,
    PNG
    media_image1.png
    634
    905
    media_image1.png
    Greyscale
; fig. 9,
    PNG
    media_image2.png
    1145
    747
    media_image2.png
    Greyscale
 [Examiner remark: any peer node of the endorsing peers 111-1114 corresponds to the to the blockchain-enabled network computer (each and every of these nodes is required to install and execute a trace module which captures system calls as indicated in ¶40) , the computers running endorsing peers 111-114 corresponds to the different networked computers]), the blockchain-enabled networked computer comprising:	at least one processor (¶8, processor to perform one or more of receiving system calls captured from a plurality of peer nodes of a blockchain); and	memory having instructions stored thereon that, when executed by the at least one processor (¶8, non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of receiving system calls captured from a plurality of peer nodes of a blockchain), cause 
	compile and execute a smart contract ([0035] The blockchain may operate arbitrary, programmable logic, tailored to a decentralized storage scheme and referred to as “smart contracts” or “chaincodes”; ¶40, Within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode running on an endorsing peer node and an operating system of the peer node; ¶46, a misbehavior detecting chaincode implemented on the arbitrator node; [Examiner remark: a chaincode or smart contract needs to be compiled and execute on the arbitrator node to perform the misbehavior detection]), wherein comprises a set of rules configuring the processor ([Examiner remark: the crossed over text is taught by Behl2 below], ¶35, utilize smart contracts that are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes, which is referred to as an endorsement or endorsement policy; ¶73,  the trace collection module 406 may collect all system calls made by the business logic of the chaincodes 402 and 403. The collected calls can include any system call made by the chaincode container. Some non-limiting examples of system calls include access, alarm, bind, brk, close, connect, create, epoll, fdatasync, fork, listen, poll, read, and the like as well as get commands, set commands, etc.; see also fig. 4A and corresponding ¶71-¶77).		1) append into the permissioned blockchain transactions including logs indicative of exchanging of messages between the networked computers having access to the permissioned blockchain network (¶46, The trace modules may independently collect the respective system calls performed by the respective endorser peers 111-114, and forward the collected system calls to a misbehavior detecting chaincode implemented on the arbitrator node, may build a system call map of a subset of the system calls collected from each of the endorser peers). 		(2) detect malicious behavior of (¶41, receive the system calls and identify system calls that are commonly performed among the endorsing nodes (e.g., by a majority or some other predetermined amount). The free-rider detection module may map the system calls to a map and identify a set of system calls that were necessary to perform the endorsement process from the map. Based on the set of required system calls, the free-rider detection module can identify an endorser node (from its own system calls) which did not perform one or more of the required system calls, and label the node as a free-riding node. Furthermore, the free-rider detection module may output a warning or an alert thereby providing a mechanism by which a free-riding peer node is caught; ¶42, the system can predict misbehavior by any dishonest peer node; [0078] Referring to FIG. 4C, the misbehavior detecting chaincode 412 may perform a process 450 to detect whether any of the peers failed to fully contribute to the endorsement process; [Examiner remark: perform endorsement process is part of the reaching consensus among the nodes of a blockchain]); and	execute a distributed computing program configured to reach a consensus with the networked computers having access to the permissioned blockchain network (¶3, Another benefit of blockchain is the requirement that transactions be approved fairly through endorsement and consensus; [0034], The untrusted parties are referred to herein as peers or peer nodes. Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks, a permissioned blockchain database provides secure interactions among a group of entities which share a common goal but which do not fully trust one another, such as businesses that exchange funds, goods, information, and the like).	Behl does not explicitly mention the following limitations that Trevethan teaches:	revoke the access of the networked computer to the permissioned blockchain network upon detecting the malicious behavior (col. 1 lines 10-33; the term ‘blockchain’ to include all forms of electronic, computer-based, distributed ledgers. These include consensus-based blockchain and transaction-chain technologies, permissioned ledgers; col. 14 lines 45-64; halting adversary may be able to prevent a corrupted party from participating in a protocol or halt participation part-way through, this ECDSA scheme includes various mechanisms that could be used by the nodes 102 to identify a malicious or uncooperative party, to identify a malicious node 102 or member if inconsistent shares may be provided to different nodes 102 or if a share is secretly sent to a node that is different than the blinded share that is broadcast to all nodes. Inconsistent shares may be identified by any one of the nodes 102. The sharing of the secret may be made verifiable by including auxiliary information that allows nodes 102 to verify their shares as consistent; col. 5 lines 9-28, Misbehaviour, such as providing inconsistent shares to different nodes, may be addressed by a congress 106 to deter malicious behaviour. For example, when a node 102 (FIG. 1) is identified by other nodes 102 as a malicious party, a number of nodes 102 (i.e., nodes associated with congress members) exceeding a threshold (e.g., t+1) may cooperate to penalize the malicious party. The nodes 102 that are not a misbehaving node may also deter misbehaviour by cooperating to exclude a misbehaving node (e.g., by effectively invalidating key shares; for example, by excluding a node from participating in the congress protocol, or by re-sharing the private key and not allocating the misbehaving node a share).);	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Trevethan, which teaches blocking misbehaved node in a blockchain network, into the teaching of Behl who teaches a permissioned blockchain network and the detection of misbehaved node, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Trevethan’s teaching would deter malicious behavior and securing the blockchain network by blocking misbehaved nodes. In addition, both references teach features that are directed to analogous such as blockchain network and smart contract.	The claim 1 appears to recite a single computer (“the networked computer”, see also 112(b) rejection regarding this claim) and a single smart contract performing various actions.  Behl in view of Trevethan teaches more than one networked computers and more than 1 smart contracts performed the above actions of determining a misbehaved peer.	On the other hand, Behl2 teaches each networked computer in blockchain network (having a plural of networked computers) performing determining a malicious peer when working together with different peers in the blockchain network ([0042] A chaincode may include the code interpretation of a smart contract, with additional features. As described herein, the chaincode may be program code deployed on a computing network; ¶49, self-auditing blockchain network 200 for auditing and identifying potential malicious activity (e.g., worms and viruses) in a peer node 202; Self-auditing blockchain network 200 allows various peers within the blockchain consortium to determine if malware/error (e.g., hacks and/or nefarious/malicious activity) is affecting one or more of the peer nodes without jeopardizing trust within the blockchain consortium. Embodiments discussed herein allow for real-time malicious activity detection and methods associated with localizing where the malicious activity has affected the integrity of the blockchain consortium; [0051] While embodiments disclosed herein often refer to a single peer node (e.g., peer node 202), self-auditing blockchain network 200 can include any number of similarly configured peer nodes. These embodiments generally depict the self-auditing blockchain network 200 at the peer node level and should not be construed as a blockchain consortium having only one peer node. In embodiments, self-auditing blockchain network 200 and the herein disclosed embodiments can be applied to each peer node (e.g., peer node 202) within the blockchain consortium. In these embodiments, each peer node is similarly configured (e.g., as disclosed in references to peer node 202) in order to perform consistent and effective self-auditing for the entire blockchain. As referenced herein, self-auditing blockchain network 200 can be configured within a permissioned blockchain consortium).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Behl2, which teaches each of the nodes in a permissioned blockchain network gather information and detecting malicious peer, into the teaching of Behl in view of Trevethan who teaches a permissioned blockchain network using more than 1 nodes and smart contracts to detect a misbehaved peer, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Behl2’s teaching would help expand flexibility and the capability of the blockchain network by allowing more combination of nodes to perform auditing. In addition, both references teach features that are directed to analogous such as blockchain network and smart contract and detecting malicious peer.
	Regarding claim 2, Behl in view of Trevethan and Behl2 teaches the networked computer of claim 1 (see discussion above), wherein the networked computer is configured to exchange messages with the networked computers having access to the permissioned blockchain network using a communication protocol unrelated to a protocol of the permissioned blockchain network (Behl, [0032] In addition, while the term “message” may have been used in the description of embodiments, the application may be applied to many types of networks and data. Furthermore, while certain types of connections, messages, and signaling may be depicted in exemplary embodiments, the application is not limited to a certain type of connection, message, and signaling; Behl ¶55, the client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel; Behl ¶152, the information sent between various modules can be sent between the modules via at least one of: a data network, the Internet, a voice network, an Internet Protocol network, a wireless device, a wired device and/or via plurality of protocols. Also, the messages sent or received by any of the modules may be sent or received directly and/or via one or more of the other modules; [Examiner remark: broadcasting via ordering service then to other peers is different from directly sending messages]).

	Regarding claim 3, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 1, wherein the networked computer is configured to exchange messages with the networked computers having access to the permissioned blockchain network using a communication protocol relying on a protocol of the permissioned blockchain network. (Behl [0074] The trace collection module 406 on each peer may independently collect call traces and then submit an encrypted copy of the traces periodically after some time (called as a round) to a misbehavior detection chaincode 412 executing on an arbitrator node 410. In each round, the trace collection module 406 may generate a random round key for encryption of the traces. The collected system calls are collected and encrypted. Furthermore, the trace collection module 406 may transmit the encrypted system calls along with the random round key to the misbehavior detecting chaincode 412 (to decrypt the encrypted traces). This two-step process may be performed so that a misbehaving peer cannot look at the traces submitted by other peers and submit them as their own, which prevents against Sybil attacks; [Examiner remark: since Behl discloses one peer can see messages from another peer with regarding to the system call logs, the messages being transmitted to the detection chaincode 412 does not have to be direct message, and as a result, it would be obvious to use the same permissioned blockchain protocol Behl discloses to transmit the logs since it would be simply convenient to use an existing transport protocol that is already be used for other purposes]).

	Regarding claim 4, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 1, wherein the smart contract is configured to detect malicious behavior based on analysis of one or more audit logs generated by the networked computer in response to execution of the smart contract and the corresponding transaction of the permissioned blockchain network (Behl [0072] According to various embodiments, the trace collection module 406 may collect system calls made by the chaincode 402 and 403 with respect to the operating system 405. The trace collection module 406 may be a small module on the peer node 400 that has hypervisor privilege which protects runtime integrity′ captures chaincode information from the operating system 405, and collects system call traces at runtime from the chaincode 402 and 403 during a period of analysis; Behl ¶74, submit an encrypted copy of the traces periodically after some time (called as a round) to a misbehavior detection chaincode 412 executing on an arbitrator node; Behl ¶75, misbehavior detection chaincode 412 creating a system call map; Behl ¶76, misbehavior detection chaincode 412 may analyze the system calls within the traces, the misbehavior detecting chaincode can use the system call map 430 to identify any misbehaving nodes that are not performing the set of system calls; Behl ¶77, receive the system calls from only those nodes. The misbehavior detecting chaincode 412 may, for each separate set of transactions (which were executed by some set of same peers), build a frequency map (i.e. how many times each system call was executed by each peer for all the peers which executed that particular set of transactions, a majority set containing the calls made by at least a majority (or other predetermined amount) of the peers A-D which executed the transaction in each frequency map; Behl ¶40, Within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode running on an endorsing peer node and an operating system of the peer node. Meanwhile, a trusted entity (e.g., a blockchain administrator, a pre-approved peer node, an arbitrator node, a pre-approved service, etc.) may execute a free-rider detection module (e.g., chaincode) which receives the system calls from the endorsing peer nodes);
	Regarding claim 5, Behl in view of Trevethan and Behl2 teaches the networked computer of claim 1, wherein the smart contract is configured to detect the malicious behavior when the networked computer communicates different values of the same message to [an arbitrator node] ([Examiner remark: Behl2 teaches crossed over text]; Behl ¶44, Here, each of the endorsing peers 111-114 may include common chaincode which is executed during the endorsement process. Thus, each of the endorsing peers 111-114 should perform the same system calls during the endorsement process; Behl ¶47, since all of the endorser peers 111-114 should be executing the same chaincode, they should likewise be executing the same system calls; [Examiner remark: the chaincode in blockchain is sent to the endorser peers 111-114, in a transaction message.  For the same chaincode, or same message, it would expect the same system calls from each peer]; Behl ¶71, the chaincodes 402 and 403 may execute within a runtime 404 of the peer node 400. The chaincode 402 and 403 may request service (system calls) from the operating system kernel 405 of the operating system on which the chaincode 402 and 403 is executing on; Behl [0075] The misbehavior detection chaincode 412 looks at each trace and creates a map containing information about number of times (frequency) each unique system call was executed by a particular peer. An example of the misbehavior detection chaincode 412 creating a system call map 430 is shown in FIG. 4B. 
    PNG
    media_image3.png
    702
    1024
    media_image3.png
    Greyscale
 Here, four peers A, B, C, and D are part of a common endorsement process and share chaincode for implementing such endorsement process. Here, trace collection modules on each of the four peers send system call traces 421, 422, 423, and 424, corresponding to system calls collected from peers A, B, C, and D, during a predetermined period of time including the endorsement process; Behl ¶74, the trace collection module 406 may transmit the encrypted system calls along with the random round key to the misbehavior detecting chaincode; see also fig. 4A; ¶76, Once the misbehavior detecting chaincode 412 has created the system call map 430, the misbehavior detecting chaincode can use the system call map 430 to identify any misbehaving nodes that are not performing the set of system calls; Behl ¶78, peer D is determined to be acting dishonestly (free-riding) because the system calls 424 of peer D are missing system calls 432 from the system call map 430; [Examiner remark: systems calls in D corresponds to different values, when compared to system calls in A, B and C where computer running peers A-D are different networked computers, the differences between calls in peer D and the other peers (which are said to have the same calls) corresponds to different values, and since these chaincodes should be the same for the same transaction messages in the blockchain, any of “same” message corresponds to the chaincode that produces different set of calls in peer D corresponds to the “same message”]).	Behl in view of Trevethan teaches each different peer nodes send collected system calls to the misbehavior detection chaincode  resides in arbitrator node, Behl in view of Trevethan does not explicitly mention that the networked computer communicates these system calls to different networked computers.	On the other hand, Behl2 teaches, a networked computer communicates different values of the same message to different networked computers having access to the permissioned blockchain network (¶49, self-auditing blockchain network; ¶51, configured within a permissioned blockchain consortium, self-auditing blockchain network 200 and the herein disclosed embodiments can be applied to each peer node; ¶64, each peer node 202 is configured to have auditing module 206, auditing module 206 can be configured to collect the encrypted imprints from the first message associated with every peer node (e.g., peer node 202) in self-auditing blockchain network 200, analyze each peer node 202's generated imprint, identify within the collection of imprints if there is a consensus imprint. A consensus imprint can be identified when a population of imprints have the exact same imprint, if auditing module 206 determines one or more imprints does not match the consensus imprint, those imprints are submitted to the hack localization module).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Behl2, which teaches each of the nodes in a permissioned blockchain network gather imprints from other peers and detecting malicious peer, into the teaching of Behl in view of Trevethan who teaches a permissioned blockchain network, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Behl2’s teaching would help expand flexibility and the capability of the blockchain network by allowing more combination of nodes to perform auditing. In addition, both references teach features that are directed to analogous such as blockchain network and smart contract and detecting malicious peer.

	Regarding claim 6, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 1, wherein the networked computer is configured to be at least one of an observer node or an operator node within the permissioned blockchain network (Behl ¶40 Within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode running on an endorsing peer node and an operating system of the peer node; ¶62, the blockchain user 302 connects to the permissioned blockchain 304 through a peer node 314. Before proceeding with any transactions, the peer node 314 retrieves the user's enrollment and transaction certificates from a certificate authority 316; ¶71, the peer node 400 may include peer node software 401 for integrating with a blockchain network, and a chaincode (e.g., chaincode 402, 403, etc.) which may be invoked to access ledger data and perform any necessary business logic of the peer node 400. The peer node software 401 and the chaincodes 402 and 403 may execute within a runtime 404 of the peer node 400; [Examiner remark: each of the peer nodes, or endorsing peer node, that install and execute the trace module corresponds to an operator node]).

	Regarding claim 7, Behl in view of Trevethan and Behl2 teaches the networked computer of claim 1, wherein deployment of the smart contract on the permissioned blockchain network occurs by distributing, to members of the permissioned blockchain network (Behl [0052] A smart contract may be created via a high-level application and programming language, and then written to a block in the blockchain. The smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers), at least one of a source code of the smart contract or a trusted binary file associated with a compiled smart contract (Behl ¶35, The application can further utilize smart contracts that are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes, which is referred to as an endorsement or endorsement policy; Behl [0052] A smart contract may be created via a high-level application and programming language, and then written to a block in the blockchain. The smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers;). A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied; [Examiner remark: when written in high level programming language, the smart contract must either be compiled into binary code or be interpreted such as script source]).
	
	Regarding claim 8, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 1, wherein the smart contract is deployed as part of the kernel instrumentation of the networked computer (Behl ¶40, within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode, a trusted entity (e.g., a blockchain administrator, a pre-approved peer node, an arbitrator node, a pre-approved service, etc.) may execute a free-rider detection module (e.g., chaincode) which receives the system calls), such that the invocation of one or multiple types of system call (syscall) requests are automatically logged by the smart contract (Behl ¶46, arbitrator node 120, using the misbehavior detecting chaincode, may build a system call map of a subset of the system calls collected from each of the endorser peers; Behl ¶73, the trace collection module 406 may collect all system calls made by the business logic of the chaincodes 402 and 403; see also Behl fig.4; ) for publishing on the permissioned blockchain network (Behl ¶78, peers A, B, and C each include the system calls within the system call map 430. Therefore, these peers are acting honestly and fully contributing. However, peer D is determined to be acting dishonestly (free-riding) because the system calls 424 of peer D are missing system calls 432 from the system call map 430. In response, the arbitrator 410 can generate a warning or an alarm, and send the alarm to a peer node, etc. Also, a notification of the misbehaving peer can be stored in a blockchain, an off-chain storage, or the like.; [Examiner remark: although Behl teaches the limitation, this limitation is only intended use (for the purpose of publishing)]).

	Regarding claim 9, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 8, wherein the smart contract is deployed as part of kernel instrumentation of the networked computer (Behl ¶40, within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode, a trusted entity (e.g., a blockchain administrator, a pre-approved peer node, an arbitrator node, a pre-approved service, etc.) may execute a free-rider detection module (e.g., chaincode) which receives the system calls), wherein malicious alteration of user space programs is detected by inspecting the permissioned blockchain network containing audit data associated with one or multiple types of system call requests. (Behl ¶47, since all of the endorser peers 111-114 should be executing the same chaincode, they should likewise be executing the same system calls; Behl fig. 4A; ¶49, access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.); Behl ¶71, collect traces of system calls from chaincode 402 and 403 to operating system as evidence of correct execution during a period of time [Examiner remark: in fig. 4a of Behl, chaincode 402 and 403 are user space programs which runs outside of the kernel space 405]; Behl [0074] The trace collection module 406 on each peer may independently collect call traces and then submit an encrypted copy of the traces periodically after some time (called as a round) to a misbehavior detection chaincode 412 executing on an arbitrator node; Behl ¶75, misbehavior detection chaincode 412 creating a system call map; Behl ¶76, identify any misbehaving nodes that are not performing the set of system calls; [Examiner remark: misbehaving nodes perform different set of system calls meaning the chaincode is different than others, as a result, the determining of mismatch system calls corresponds to the detection of the altered chaincode]).
	Regarding claim 12, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 1, wherein the networked computer is an operator node configured to provide audit details of its operation by submitting kernel instrumentation data uploaded to the permissioned blockchain network through the deployed smart [contract] [Examiner remark: the crossed over text is discussed below]; Behl [0146] As shown in FIG. 9, computer system/server 902 in cloud computing node 900 is shown in the form of a general-purpose computing device; Behl ¶36, The blockchain can include nodes configured therein that are the communication entities of the blockchain system; Behl ¶40, within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode running on an endorsing peer node and an operating system of the peer node, detection module (e.g., chaincode) which receives the system calls from the endorsing peer nodes; Behl ¶44, The arbitrator node 120 may be another peer node, a blockchain administrator, a blockchain manager, etc. In some embodiments, the arbitrator node 120 may also be one of the endorser peer nodes, but is not required; Behl ¶46, forward the collected system calls to a misbehavior detecting chaincode implemented on the arbitrator node).	Although Behl in view of Trevethan and Behl2  teaches a smart contract is used to receive the uploading of kernel instrumentation data (see Behl ¶35, Behl fig. 4A and corresponding paragraphs ¶71-¶77) in the permissioned blockchain network between blockchain network peer nodes, and that peer nodes are required to install and execute trace module (Behl ¶40, peer nodes may be required to install and execute a trace module), Behl in view of Trevethan and Behl2  does not explicitly disclose a smart contract is used to send the kernel instrumentation data.	On the other hand, Behl discloses that smart contract is a stored program or application code that can be executed (Behl ¶49, access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) and that deployed smart contracts can send data to blockchain network (Behl ¶51, the blockchain architecture configuration of FIG. 2A may process and execute program/application code via one or more interfaces exposed, and services provided, by blockchain platform. The code may control blockchain assets. For example, the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution, smart contracts may be created to execute updates, and/or other notifications; Behl ¶78, a notification of the misbehaving peer can be stored in a blockchain).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Behl, which teaches using smart contract to run as program, into the prior teaching of Behl which teaches using a trusted module to send data to a blockchain network node’s smart contract, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Behl’s smart contract teaching to perform data collection and publishing log would be a simple substitution of one program with a smart contract.

	Regarding claim 13, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 12, wherein the operator node is configured to run the smart contract in the form of a trusted binary to write logs to the permissioned blockchain network (Behl ¶35, The application can further utilize smart contracts that are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes, which is referred to as an endorsement or endorsement policy; Behl ¶38, The chain (of the blockchain) is a transaction log; Behl ¶39, The current state of the immutable ledger represents the latest values for all keys that are included in the chain transaction log; Behl ¶49, access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.); Behl [0052], smart contract may include executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers); Behl ¶54, the chaincode may be program code deployed on a computing network, the chaincode may write to the blockchain data associated with the cryptographic details; [Examiner remark: regarding binary, see Wikipedia regarding executable program, https://en.wikipedia.org/w/index.php?title=Executable&oldid=1008638822]).	Regarding claims 15 and 20, the claims are rejected for the same reasons as that of claim 1 because the claims 15 and 20 recite essentially the same limitations as that of claim 1.	Regarding claim 16, teaches the method of claim 15, wherein the smart contract is configured to detect malicious behavior by analyzing logs in the transactions of the permissioned blockchain network (Behl [0072] According to various embodiments, the trace collection module 406 may collect system calls made by the chaincode 402 and 403 with respect to the operating system 405. The trace collection module 406 may be a small module on the peer node 400 that has hypervisor privilege which protects runtime integrity′ captures chaincode information from the operating system 405, and collects system call traces at runtime from the chaincode 402 and 403 during a period of analysis; Behl ¶74, submit an encrypted copy of the traces periodically after some time (called as a round) to a misbehavior detection chaincode 412 executing on an arbitrator node; Behl ¶75, misbehavior detection chaincode 412 creating a system call map; Behl ¶76, misbehavior detection chaincode 412 may analyze the system calls within the traces, the misbehavior detecting chaincode can use the system call map 430 to identify any misbehaving nodes that are not performing the set of system calls; Behl ¶77, receive the system calls from only those nodes. The misbehavior detecting chaincode 412 may, for each separate set of transactions (which were executed by some set of same peers), build a frequency map (i.e. how many times each system call was executed by each peer for all the peers which executed that particular set of transactions, a majority set containing the calls made by at least a majority (or other predetermined amount) of the peers A-D which executed the transaction in each frequency map; Behl ¶40, Within a permissioned blockchain network, peer nodes may be required to install and execute a trace module which captures system calls between chaincode running on an endorsing peer node and an operating system of the peer node. Meanwhile, a trusted entity (e.g., a blockchain administrator, a pre-approved peer node, an arbitrator node, a pre-approved service, etc.) may execute a free-rider detection module (e.g., chaincode) which receives the system calls from the endorsing peer nodes).	Regarding claims 17-19, the claims are rejected for the same reasons as that of claims 5 and 8-9, respectively, because the claims 17-18 recite essentially the same limitations as that of claim 5 and 8-9, respectively.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Behl in view of Trevethan and Behl2 and further in view of Cascioli; Joseph (US 11138159 B1, hereinafter Cascioli).
	Regarding claim 10, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 1, wherein the networked computer is an observer node configured to replicate the blockchains of all the permissioned (sub)network the observer node is member to ([Examiner remark: the plural of (sub)networks limitation is taught below by Cascioli]; Behl ¶36, An ordering-service-node or orderer is a node running the communication service for all nodes, and which implements a delivery guarantee, such as a broadcast to each of the peer nodes in the system; Behl ¶43, a blockchain network, especially permissioned networks; Behl ¶44, The arbitrator node 120 may be another peer node, a blockchain administrator, a blockchain manager, etc. In some embodiments, the arbitrator node 120 may also be one of the endorser peer nodes, but is not required).	Behl in view of Trevethan and Behl2  teaches the system includes permissioned network, but does not explicitly mention the system includes permissioned (sub)networks.	On the other hand, Cascioli teaches a system of blockchain networks and a node belongs to a plural of networks, which includes a plural of networks (col. 13 lines 52-63, FIG. 6, a non-limiting example of a distributed ledger having multiple sub-ledgers; col. 14 lines 22-32, the blockchain 602, and sub-blockchains 604 and 606 may belong to different departments or different divisions within an entity or a company. When a node within each blockchain and/or sub-blockchain queries for information, the node may first query within its own blockchain/sub-blockchain. The node may then query other related blockchains; [Examiner remark: the node when query the related blockchains, it does have permission to query those blockchains, at least read permission]; col. 14 lines 33-48, systems described herein can also be implemented onto the blockchain 602 and the sub-blockchain 606 in a parallel manner to increase efficiency. For instance, while the data is being retrieved in the sub-blockchain 604, data can also be retrieved from the blockchain 602 and the sub-blockchain 606 in a parallel manner. In this way, multiple blockchains (distributed networks) may be searched without requiring additional computing resources and/or additional search time. The implementation of parallel blockchains increases efficiency and search time without sacrificing data integrity; claim 1, A system comprising: a plurality of distributed networks, … a first subset of the plurality the distributed network nodes … a second subset of the plurality of distributed network nodes … wherein each distributed network is connected to at least one other distributed network within the plurality of distributed networks).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cascioli, which teaches multiple subnetwork sharing a same node, into the teaching of Behl in view of Trevethan and Behl2, to result in the limitations of the claimed invention for the benefit of increases efficiency and search time.

	Regarding claim 11, Behl in view of Trevethan and Behl2  and Cascioli teaches the networked computer of claim 10 (see discussion above).	Behl in view of Trevethan and Behl2  teaches an observer node has access to permissioned blockchain network in a system ([Examiner remark: the plural of (sub)networks limitation is taught below by Cascioli]; Behl ¶36, An ordering-service-node or orderer is a node running the communication service for all nodes, and which implements a delivery guarantee, such as a broadcast to each of the peer nodes in the system; Behl ¶43, a blockchain network, especially permissioned networks; Behl ¶44, The arbitrator node 120 may be another peer node, a blockchain administrator, a blockchain manager, etc. In some embodiments, the arbitrator node 120 may also be one of the endorser peer nodes, but is not required), but Behl in view of Trevethan and Behl2  does not explicitly disclose: wherein the networked computer has access to multiple permissioned blockchain networks to ensure that subnetworks have at least one common observer node with another subnetwork.	On the other hand, Cascioli teaches a node has access to a multiple blockchain networks to ensure that subnetworks have at least one common node with another subnetwork (Cascioli col. 13 lines 52-63, FIG. 6, a non-limiting example of a distributed ledger having multiple sub-ledgers; col. 14 lines 22-32, the blockchain 602, and sub-blockchains 604 and 606 may belong to different departments or different divisions within an entity or a company. When a node within each blockchain and/or sub-blockchain queries for information, the node may first query within its own blockchain/sub-blockchain. The node may then query other related blockchains; [Examiner remark: the node when query the related blockchains, it does have permission to query those blockchains, at least read permission]; col. 14 lines 33-48, systems described herein can also be implemented onto the blockchain 602 and the sub-blockchain 606 in a parallel manner to increase efficiency. For instance, while the data is being retrieved in the sub-blockchain 604, data can also be retrieved from the blockchain 602 and the sub-blockchain 606 in a parallel manner. In this way, multiple blockchains (distributed networks) may be searched without requiring additional computing resources and/or additional search time. The implementation of parallel blockchains increases efficiency and search time without sacrificing data integrity; claim 1, A system comprising: a plurality of distributed networks, … a first subset of the plurality the distributed network nodes … a second subset of the plurality of distributed network nodes … wherein each distributed network is connected to at least one other distributed network within the plurality of distributed networks).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cascioli, which teaches multiple subnetwork sharing a same node, into the teaching of Behl in view of Trevethan and Behl2, to result in the limitations of the claimed invention for the benefit of increases efficiency and search time.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Behl in view of Trevethan and Behl2 and further in view of CAI, Heng-jin et al. (CN-111191212-A, hereinafter Cai).
	Regarding claim 14, Behl in view of Trevethan and Behl2  teaches the networked computer of claim 12, wherein the operator node is associated with a physical terminal configured for allowing human interaction (Behl ¶48, a warning or an alarm may be output to a display of the arbitrator node 120, and to other nodes such as the endorser nodes 111-114, a client, or the like).	Although Behl in view of Trevethan and Behl2  teaches operator node and participants of a permissioned blockchain network, which forms an organization, Behl in view of Trevethan and Behl2  does not explicitly mention the following limitations:	wherein the smart contract is configured to provide permissioning services for an organization.	On the other hand, Cai teaches:	a blockchain node is associated with a physical terminal configured for allowing human interaction (Cai page 4, terminal 110, the server 120 and the second terminal 130, wherein the first terminal 110, the server 120 and the second terminal 130 may be a node device of the first block chain system, the first terminal 110, the second terminal 130 may be, but is not limited to a variety of personal computer, notebook computer, smart mobile phone, a tablet computer and a portable wearable device; Cai page 7, the first terminal 110 can obtain the invite verification node account information, the invitation verification node account information can be input to the first terminal 110 by a user), and further wherein a smart contract is configured to provide permissioning services for an organization (Cai page 3, lines 33-45, using the second smart contract to verify, obtain authorization check result of the certificate verification node, if the authorization check result is the check passed, then processing the digital credential certificate according to operation information; Cai page 8, buyer, seller). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cai, which teaches a physical terminal associated with a blockchain node to provide user interaction and a smart contract providing permissioning services, into the teaching of Behl in view of Trevethan and Behl2  who teaches a blockchain network having operator node and an organization of participants in a permissioned network to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Cai’s teaching would improve security by helping to prevent false certificate forgery (Cai near middle of page 2). In addition, both references teach features that are directed to analogous such as blockchain network and smart contract.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11475442 B1 - the fraud management computer system may be operably connected to ledger information and/or other relevant data to monitor the creation, destruction and/or transfer of the Stable Value Tokens to identify suspicious and/or potentially fraudulent and/or criminal activity. In embodiments, the fraud management computer system will monitor activity and compare it to a suspicious activity database. In embodiments, in the event that suspicious, possibly fraudulent and/or possibly criminal activity is identified.
US 20220188423 A1 - the process monitor 106 may perform a technique 300 to scan the kernel space data structure(s) 119 for a particular monitored user space process 108 for suspicious shared library objects. Pursuant to block 304, the process monitor 106 walks the data structure(s) 119, identifying candidate suspicious shared library objects based on the file paths of the shared library objects. For example, the shared library objects may be located in a temporary directory, located in a user home directory, and so forth. The process monitor 106 may, pursuant to block 308, add the identified suspicious candidate shared library objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497